 8DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneralLongshoreWorkers,InternationalLong-shoremen'sAssociation,Local 1418,AFL-CIO,(LykesBros. Steamship Co., Inc.)andOliver T.Thornton.Case 15-CB-1131-January 24, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn October 4, 1971, Trial Examiner Charles W.Schneider issued the attached Decision in this proceed-ing.Thereafter, the General Counsel filed exceptionsand briefs in support of exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionaI Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint be dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Trial Examiner: This case wastried before me in New Orleans, Louisiana, on August 19,1971, on an unfair labor practice charge filed on November13, 1970, by Oliver T. Thornton, the Charging Party,againstGeneral Longshore Workers, International Longshoremen'sAssociation Local 1418, AFL-CIO, the Respondent, andupon a complaint issued on July 14, 1971, by the GeneralCounsel of the Board. The complaint alleged that the Re-spondent had violated Section 8(b)(1)(A) and (2) of the Na-tional Labor RelationsAct (29 U.S.C. 158,etseq.)by causingThornton's employer, Lykes Bros. Steamship Co., Inc., todischarge Thornton and fail and refuse to reinstate him. TheRespondent duly filed an answer denying the commission ofunfair labor practices.On September 20, 1971, the General Counsel and the Re-spondent filed briefs, which have been considered.Upon the entire record,includingmy observation of thewitnesses I make the following:FINDINGSAND CONCLUSIONSIJURISDICTIONLykes Bros. Steamship Co., Inc., the Company, is a Louisi-ana corporation which received in excess of $50,000 duringthe preceding representative 12-month period for the ship-ment of goods in interstate and foreign commerce.195 NLRB No. 9The Companyis, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.The Respondent is, and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.IITHE ALLEGED UNFAIR LABORPRACTICESOliver T. Thornton,a member of the Respondent Unionfor some 9 years and a longshoreman on the New Orleanswaterfront,ceased to be employed as a longshoreman aboutlate 1970 under circumstances constituting the alleged unfairlabor practices as described hereinafter.In effect at all material times,and governing conditions ofemploymentof Thorntonand other longshoremen, was acollective-bargaining agreement between the Respondent Un-ion and the New Orleans Steamship Association covering theemployees of affiliated employers engaged in longshore workin the port of New Orleans.This agreement contained thefollowing clause requiring union membership as a conditionof employment:Present employees of employers who are now mem-bers of [the]union shall,as a condition of continuedemployment,maintain their union membership in goodstanding for the duration of the contract.LykesBros.SteamshipCo., Inc.,an employer,was a memberof the Association and a subscriber to the agreement. Thorn-ton was a union member under this contract.'The constitution and rules of order of the InternationalLongshoremen's Association,AFL-CIO (the parent Interna-tional of the Respondent), article XIV,contains the followingprovisions governing the payment of dues,and suspension orexpulsion from membership for nonpayment:Section 5.Any memberwho is thirty (30) days ormore in arrears in the payment of dues shall be subjectto summary suspension from all rights and privileges ofmembership.Any member three months or more in ar-rears in the payment of dues may be suspended anddropped from the Local without a hearing and withoutfurther notice.The non-payment of assessments as andwhen due shall be a ground for disciplinary action underArticle XVIIIhereof.Nothing herein shall be construedto limit the right of theI.L.A. or anyof its sub-divisionsto enforce the provisions of any collective bargainingagreement relating to the non-payment of dues or to takedisciplinary action for such non-payment under ArticleXVIII hereof.Section 6.Any member who has been suspended orexpelled for the non-payment of dues or assessmentsmay be reinstated only upon the payment of all moniesdue at the time of his suspension or expulsion, togetherwith his initiation fee if expelled and such additionalindebtedness for dues and assessments as accrued duringthe period of his expulsion unless otherwise ordered byhis Local Union,with the approvalof theInternationalSecretary-Treasurer.The constitution and bylawsof theRespondentLocal con-tains the following provisions respecting dues obligation andsuspension or expulsion for failure to maintain such obliga-tion, and defining"good standing."'The contractalso contained a clause permitting employersto checkoff6 cents per hourfor uniondues and remit the same to the union whenauthorizedby theemployee.Apparentlythis checkoff did not completelydefraydues obligation,at least in the casesof Thorntonand some otheremployees. GENERAL LONGSHOREWORKERS,LOCAL 14189ARTICLE 7Section 1.When a member owes a sum equal to three(3) months'dues, he is immediately suspended, provideddue notice is given.Section 2.Any member failing to have his new work-ing card by the morning of the 16th the first month ofeach quarter,will not be allowed to work.s*sssSection 3. A member in good standing is one who hasnot resigned or who is not under suspension or expelled,and who has complied with all the requirements of theConstitution and By-Laws of the association, andagainst whom no charges are pending.Any member notpaid up for the current quarter in dues and assessmentsis in bad standing. Should charges be preferred againsta member, if not found guilty, such charges shall notthereafter affect the good standing of such member. Allmembers of this association shall pay dues in an amountdetermined and ratified by the membership in accord-ance with the Reporting and Disclosure Act of 1959, perquarter,in advance.Longshore hiring on the New Orleans waterfront is bydaily shapeup held at a hiring facility operated by the Steam-ship Association. The hiring is done by supervisors of thecompanies. A union representative or delegate is present dur-ing the shape.For a number of years prior to the involved controversy theRespondent had permitted employees,includingThornton,to be delinquent in dues for long periods of time withoutsuspending or expelling them from membership, and withoutseeking to cause their permanent discharge under the collec-tive-bargaining agreement with the Steamship Association.From time to time over the years union representativesspoke to Thornton and other habitually delinquent membersabout their back dues and told them that they could be"knocked off" the job because of their delinquency. There isdispute as to whether they were warned of other possiblediscipline, such as suspension from membership, or paymentof a reinstatement fee.'"Knocking-off" is a practice on the New Orleans water-front under which union members in good standing who havenot been able to secure employment at the shapeup, canrequest the union delegate to check the dues status of the menwho have been hired. Union membersamongthe hirees whoare delinquent in their dues may then be displaced in suffi-cient number to provide employment for the challengingmembers.The displacement is for the duration of the particular em-ployment, be it a shift or days.' The delinquent member hasbeen allowed to shape for other jobs and, if hired, to work atthem,unless againknocked off. The legality of this practiceis not attacked.'Thus the testimony of Peter Klaus, a longshoreman and a witness forthe General CounselMr Chittenden[President of Respondent Local] always told me thatI should keep my dues upQ Did he tell you anything else9A Chance of being knocked off.Q Anything else?A NoWhile Thornton denied that any union official ever spoke to him about duespayment, I credit the opposing testimony.'Normally longshore employment is until the particular ship has beenloaded or unloaded,which may require one or more shifts.Each quarter of the year the Respondent transmits to theSteamship Association a listing containing the names andbadge numbers of members of Respondent who are not ingood standing because of dues delinquency.However, thereisno evidence in this record,unless it be in the incidentinvolving Thornton, as described hereinafter, that the Re-spondent ever requested the permanent discharge of an em-ployee for dues delinquency.On a number of occasions during his employment Thorn-ton had been knocked off the job when, being delinquent inhis dues, his hiring was challenged by a union member ingood standing.In December of each year the longshoremen receive theirvacation checks, which are distributed at the union hail. Atsuch time Thornton and other dues delinquents would cus-tomarily pay their accumulated dues and bring themselvesinto good standing. In 1967 theRespondent ceased to imposefines for dues delinquency.Since that time, up to the presentcontroversy, no penalty other than knocking off was imposedfor such delinquency.On December 17, 1969, Thornton,as usual, received hisvacation check and paid his union dues, being in arrears forthe last 2 or 3 (the record is not clear which) quarters of theyear 1969. There is dispute, unnecessary to resolve, as towhether on this particular occasion Thornton was told byUnion President Chittenden that in the future no delinquencywould be tolerated and that delinquent members would there-after be required to pay the current reinstatement or initiationfee of$500 as a condition of reacquiring good standing in theUnion.Whatever the fact as to what Thornton was told inDecember 1969, he paid no dues during 1970, though con-tinuing to be employed.The incident which led to the present complaint occurredin late 1970.On November 3, 1970, after being hired at the shape,Thornton was knocked-off the jobwhen a unionmember ingood standing who had not been hired asked for a dues check.On this occasion Thornton somehow lost his picture card inthe process. At the time of the knock off, Thornton was notpresent in the hiring area, having already left to go to the ship.The picture card is an identification card issued by theSteamship Association;it contains a photographof the par-ticular longshoreman and a notation as to his hiring status.When hiring a longshoreman at the shapeup, the foremantakes his card, later returning it to the employee at the endof the shift or at the end of the job. On this particular occasionThornton's card, which had been taken by the foreman whenThornton was hired, was not returned to him. There is someconfusion in the testimony,of no evident significance, as tohow and why this came about, but the card apparently wasreturned to the Steamship Association by a union delegate,Wilfred Logrie, who was present at the time Thornton wasknocked off.4Several days after being advised by Schulte that he hadbeen knocked-off the job Thornton went to see RespondentUnion President Chittenden and asked him if there was any-thing that Chittenden could do about getting Thornton's pic-ture card back. According to Thornton, Chittenden told himthat therewas nothinghe could do, and that it would costThornton $500 to get back into the Union. Chittenden's tes-timony is that on this occasion Thornton asked where his'The record does not disclose what procedure is ordinarily followed withrespect to the handling of a picture card when an individual is not presentwhen being knocked off-whether the card is returned to him or is turnedinto the Association,and as to who does it, the foreman or the uniondelegate.Hence it cannot be said that the procedure followed here wasunusual. 10DECISIONSOF NATIONALLABOR RELATIONS BOARDpicture card was, and that Chittenden replied that the picturecard was at the office of the Steamship Association, and thatThornton then turned around and walked out. I do not findthe differences in the testimony to be of any substantial sig-nificance.Several weeks later, about November 18, 1970, Norris Plai-sance, a longshoreman and a casual foreman,accompaniedThornton to the Steamship Association's hiring center andmade inquiries of the individual in charge(not otherwiseidentified), as to Thornton's card. Plaisance testified that afterconsulting the files, this individual indicated that the card wasin the possession of the Association, for what reason he didnot know, adding that "most probably ... it's non-paymentof dues." There is no indication thatPlaisanceor Thorntonrequested the return of the card. There is alsono suggestionin the testimony of Thornton, of Plaisance, nor Chittendenthat Thornton offered to pay his delinquent dues on either ofthese occasions in November.According to Thornton, about a month later, aboutDecember 22, 1970, when Thornton received his vacationcheck he attempted to pay his dues but was told by PresidentChittenden that he "had to pay $500." This apparently wasthe extent of the conversation. Chittenden's testimony is thatthe last time he saw Thornton was on the occasion in earlyNovember when Thornton asked Chittenden about his pic-ture card. I find it unnecessary to resolve the conflict.The record does not disclose whether Thornton sought orsecured any longshore work on the docks between November3, 1970, the date he was knocked off, and December 22, 1970.His testimony is that he worked several days in late Decem-ber, about the 22nd and the 23rd, and on an unspecified datethereafter. He further testified that "since" that time he hasgone to the Steamship Association hiring hall about twice aweek but has had no employment. What period of time thatcovers is not clear. The evidence does not disclose the reasonhe was not hired.Thornton's testimony does not contain any explanation asto why he was delinquent in his dues in 1970.ContentionsAs elucidated by the General Counsel at the hearing andin his brief the complaint alleges that Thornton was dis-charged on November 3, 1970, at the demand of the Re-spondent Local Union because of nonpayment of union dues.It is contended that article VII, section 1 of the Local's consti-tution and bylaws requires that a union member delinquentin his dues be given due notice of his suspension, but thatThornton was not given such notice. Further the GeneralCounsel contends that Thornton was not properly advised ofhis financial obligations to the union and the probable conse-quences of his failure to meet them. More specifically theGeneral Counsel asserts that, after having tolerated Thorn-ton's dues delinquencies for several years and having imposedno penalties greater than knocking him off and fining him $2for each quarter of delinquency, the Respondent deprivedhim of union membership, and without prior notice imposedon him a requirement that delinquent members pay a fee inthe amount of $500 as a condition of reinstatement to goodstanding in the Union. This imposition without warning, it isthe General Counsel's view, was a violation of the fiduciaryobligation owed by the Respondent to Thornton. By tolerat-ing his former delinquency, it is said, the Respondent "mightreasonably have caused" uncertainty in Thornton as to theeffect on his job of continued dues delinquency, and "couldhave" lulled him into a sense of security from which theRespondent could not equitably dislodge him without priornotice.No contention is made that the Respondent proceededagainst Thornton because of union or concerted activities orout of motives of union dissidence.Nor is it asserted that itsingled out Thornton or applied to him a rule not applicableto all members similarly delinquent. So far as appears therequirement was uniformly applied.It is not contended thatthe amount of the fee required was excessive,or that it wouldnot be properly applicable had Thornton received prior no-tice of his vulnerability to its imposition. Neither is theknocking-off procedure attacked as illegal;I therefore assumethe uniform application of the rule, and the legality of theamount of the fee and of the knocking-off procedure.The Respondent contends (1) that no prior notice of sus-pension is required by its constitution or laws,(2) that in anyevent such notice was given to Thornton here, (3) that Thorn-ton was continuously warned of his dues obligation, and (4)that on two occasions in December 1969-on December 11and December 17-when Union President Chittenden ac-cepted Thornton's payment of delinquent 1969 dues, Chitten-den specifically warned Thornton that if he continued to bedelinquent in dues payments, he would be dropped from theUnion and have to pay a $500 reinstatement fee.As I view it,the case resolves itself into three possibleissues: (1) Did the Respondent improperly cause Thornton tobe discharged because of his union status?,(2) beforeit couldvalidly require Thornton to pay the reinstatement fee was theRespondent required to warn him that continued delin-quency in his dues payments could or would subject him topayment of the fee as a condition of regaining good standingin the union?, (3) was he so warned?I find the answer to the first two questions to be in thenegative. I do not find it necessary to resolve the third.1.The collective-bargaining contract between the Respond-ent and the Steamship Association requires membership inthe RespondentLocalin "good standing"as a condition ofemployment. Section 3 of article VII of the Respondent Lo-cal's constitution specifically provides,inter alia,that "Anymember not paid up for the current quarter in dues andassessments is in bad standing."The section further,in part,defines a member in good standing as one who" ...is notunder suspension or expelled,and who has complied with allthe requirements of the Constitution and By-Laws... "Sincethe constitution providesfor suspension or expulsion of mem-bers owing 3 months' dues, such members are not in compli-ance with the requirements of the constitution.On November 3, 1970, at the time he was knocked off thejob, Thornton had not paidany uniondues for the year 1970.He was therefore not in good standing and was liable todischarge under the collective-bargaining contract.Thorntonthus validly lost his employment on November 3. If thatconstituted a discharge,itwas a proper one.Nevertheless, Ifind no substantial evidence that Thornton was thereafterdeprived of employment by reason of any action of the Re-spondent. In view of this finding it is immaterial what actionthe Respondent may subsequently have taken in conditioningThornton's reinstatement to good standing in the union. Foreven if the Respondent dealt unfairly with Thornton in condi-tioning his reinstatement,that action is notper se anunfairlabor practice under the National Labor Relations Act. Toestablish the unfair labor practice it must be found that theRespondent caused or attempted to cause a loss or impair-ment of Thornton's employment, or interfered with Thorn-ton's rights guaranteed under Section 7 of the Act. Here I findno such evidence. GENERAL LONGSHORE WORKERS,LOCAL 1418As has been seen,Thornton was validly knocked off onNovember 3.His picture card which is issued by and is theproperty of the Steamship Association,and not the Respond-ent,was apparently returned to the Association by UnionDelegate Logrie,Thornton not being present at the time hewas knocked-off. Several days later Thornton,according tohis testimony,asked President Chittenden if there was any-thing Chittenden could do about getting Thornton's cardback and Chittenden replied that there was nothing he coulddo. According to Chittenden Thornton merely asked wherehis picture card was and was told that it was at the office ofthe Steamship Association.While I have not found the differ-ences in testimony to be of any substantial significance,Thornton's subsequent actions suggest that Chittenden's maybe the more likely version,since a few days later,accom-panied by Plaisance,Thornton appeared at the office of theSteamship Association and made inquiries about his card.Thus at least from that date, if not before,Thornton wasinformed that his card was in the possession of the Associa-tion.There is no evidence or testimony indicating that Thorn-ton ever asked the Association for the return of the card.In the light of these facts I find no ground to infer or toconclude that the Respondent retained or sought to inducethe Association to retain Thornton's picture card.In any event Thornton apparently found the absence of thepicture card and his absence of good standing in the Respond-ent no obstacle to employment on the waterfront.As we haveseen,he worked several days in December 1970 and perhapslater.This was after Thornton supposedly attempted,for thefirst time,to pay his 1970 dues,and was told by Chittendenthat he "had to pay$500."Why Thornton did not workduring the other periods in November,December, or there-after,is not disclosed.While Thornton testified that he had"since"gone to the Steamship Association's hiring hall abouttwice a week but had secured no employment, no reason isascribed in or is apparent from the evidence for his failure tobe hired.In these circumstances I find no inference warrantedthat Thornton was refused employment because he did nothave a picture card or because of any action taken by theRespondent.For all that the evidence shows to the contrary,if Thorntonhad requested the Association to return his picture card itmight have been returned to him.Hence it cannot be said thatthe Respondent caused the Company to deprive Thornton ofhis card,or that the Respondent's insistence on a $500 pay-ment for reinstatement caused him to lose employment oremployment status.These reasons suffice for dismissal of the complaint. How-ever,because of its importance to the General Counsel's case,it seems advisable that the issue as to the extent of the Re-spondent's fiduciary obligation to Thornton be discussed.II.A union owes a fiduciary duty to an employee covered bya union secunty bargaining agreement to deal fairly with himand to apprise the employee of his financial obligations to theunion in order that he can take whatever action is necessaryto protect his job tenure.Rocket and Guided Missile Lodge946 IAM(Aero Jet Corporation),186NLRB No. 77;N. L. R. B.v.Hotel Employees Local 568(Philadelphia Shera-tionCorp.),320 F.2d 254(C.A. 3, 1963), enfg.136 NLRB1088.Thornton was aware of his dues obligations.He knew, andhad been warned of, his liability to loss of employment fordues delinquency;in fact he had experienced it. The Respond-ent fully advised Thornton of what was required to maintainhis good standing in the Respondent and his eligibility forcontinuance in his employment.The Respondent thus com-11plied with its fiduciary duty to Thornton.With knowledge ofhis obligations,and with warning of possible adverse affectsupon his employment if he continued to avoid those obliga-tions,Thornton nevertheless permitted his good standing tolapse,perhaps on the assumption that,as in the past, hewould be able to regain it at any time he chose,simply bypaying what he owed.If he did, he assumed the risk that hisassumption was valid.Nothing in the union's laws justified it.Having chosen to ignore his own union duties Thornton isscarcely in a position to claim inequity in the union's refusalto readmit him to good standing on his terms,or to call uponthe Board to rescue him from the consequences of his owndeliberate conduct.Thornton having lost his good standing,the Respondent was not required to restore it except on itsterms,at least so long as it did not thereafter use Thornton'slack of union membership or good standing to affect hisemployment.As has been seen,there is no evidence that it didso here.'That the Respondent may not,as the General Coun-sel contends,have specifically warned Thornton that pay-ment of a reinstatement fee of $500 was among the penaltiesitmight impose upon him in the future if he persisted in hisdelinquency, I do not find material.Where a union memberis aware of his dues obligations and is warned by the unionthat continued persistence in not meeting them may result inloss of employment,the union is not precluded from institut-ing other internal disciplinary measures as well, such as refus-ing him reinstatement in the union. I do not believe that inwarning an employee of the consequences of dues delin-quency a union is required to specify the entire catalogue ofdisciplines available and of their possible imposition. It isenough that the member is advised that the delinquency mayaffect his employment.Ido not deem it controlling that on prior occasions theRespondent had not imposed on Thornton the type of disci-pline it imposed in 1970. I do not believe it sound policy todeclare a rule of law which would have the effect of requiringa union to visit the full measure of available penalties oninfractions of union regulations,on pain of forfeiting the rightto impose any omitted discipline in the future. In my view,the Act ought not to be construed to discourage tolerantadministration of union rules. But neither should a union bedisadvantaged because at a particular time it might havechosen a lenient rather than a harsh course,at least unless itsactions mislead union membership to their detriment.The evidence will not sustain a conclusion that the Re-spondent's forebearance misled Thornton and thus causedhim to withhold his dues to his prejudice.There is no tes-timony by Thornton,or any other evidence,to the effect thatThornton did not pay his 1970 dues in reliance on the Re-spondent's previous leniency.It thus cannot be said that hewas lulled into a sense of security and therefore refrainedfrom paying dues. It is not enough, as the General Counselcontends,that the Respondent's conduct"mightreasonablyhave caused" uncertainty in Thornton as to the effect ofcontinued delinquency,or "could have"lulled him into asense of secunty.Equally it might not have.For all thatappears in the evidence,Thornton may have withheld his'Ido not decide what the result would have been if the evidence estab-lished that, while continuing to deny Thornton good standing in the union,the Respondent had sought to prevent Association employers from givinghim employment during the term of the collective-bargaining contractThornton had in effect been validly dischargedWhether he had a right toinsist upon reemployment immediately thereafter as a new employee, andbeing no longer a union member not subject to the union security require-ments of the contract,are questions not presented by the facts or the conten-tionsCfInternational Association of Heat and Frost Workers, Local No.5 (Insulation Specialties Corp),191 NLRB No. 38,Standard Brands, Inc.,97 NLRB 737 12DECISIONSOF NATIONALLABOR RELATIONS BOARD1970 duesbecause he was determined not to pay them unlesshe was,compelled to. I am not constrained to find a reliancewhich Thorntondid not see fit to assert.In the light of these findings I conclude that the allegationsof the Complaintare not sustained and I shall recommendthat it bedismissed.I do not find it necessary to dispose ofother issues or allegations raised.Upon the basis of theforegoing findings offact andconten-tions, and the entire recordin the case,Imake thefollowing:CONCLUSION OF LAWIt has not been proven that the RespondentUnion Local1418 caused or attempted to causeLykesBros.SteamshipCo., Inc.,to discharge and refuse to reinstateOliver T.Thorntonin violation of Section8(b)(2) orSection 8(b)(1)(A)of the Act.I therefore issue the following recommendedORDER6The complaintis dismissedin its entirety.sIn the event no exceptions are filed as provided in Section 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Section102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.